                Case MDL No. 2881 Document 1 Filed 12/19/18 Page 1 of 3



                                     BEFORE THE
                           UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION



IN RE TENOFOVIR DISOPROXIL                             MDL-_________
FUMARATE PRODUCTS LIABILITY
LITIGATION


      HOLLEY PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO THE
    NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
        COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

         Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, plaintiffs in Holley, et al. v. Gilead Sciences, Inc., No. 3:18-cv-6972-

JST (N.D. Cal.), respectfully move the Panel for an order transferring the actions listed on the

accompanying Schedule of Actions, as well as any tag-along actions or other cases that may be

filed asserting related or similar claims (the “Related Actions”), to the Northern District of

California for consolidated or coordinated pretrial proceedings. For the reasons set forth in the

accompanying Brief in Support, transfer and coordination of the Related Actions is appropriate

and the Northern District of California is the most appropriate district for consolidated or

coordinated proceedings.




                                                -1-
010759-11 1086510 V1
                Case MDL No. 2881 Document 1 Filed 12/19/18 Page 2 of 3



Dated: December 19, 2018.               Respectfully submitted,

                                        HAGENS BERMAN SOBOL SHAPIRO LLP

                                        By:     /s/ Steve W. Berman
                                              Steve W. Berman
                                        Anne F. Johnson
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        Tel: (206) 623-7292
                                        Fax: (206) 623-0594
                                        Email: steve@hbsslaw.com
                                        Email: annej@hbsslaw.com

                                        Shana E. Scarlett
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        715 Hearst Avenue, Suite 202
                                        Berkeley, CA 94710
                                        Tel: (510) 725-3000
                                        Fax: (510) 725-3001
                                        Email: shanas@hbsslaw.com

                                        Robert C. Hilliard
                                        Katrina R. Ashley
                                        HILLIARD MARTINEZ GONZALES LLP
                                        719 S. Shoreline Blvd.
                                        Corpus Christi, TX 78401
                                        Tel: (361) 882-1612
                                        Fax: (361) 882-3015
                                        Email: bobh@hmglawfirm.com
                                        Email: kashley@hmglawfirm.com

                                        Attorneys for Plaintiffs Adrian Holley, Aloysius
                                        William Reiter, Alvin Washington, Andrew Gudgel,
                                        Annette Cannon Johnson, Anthony Adams, Anthony
                                        B. Wilson, Anthony Tyrone Jackson, Antiqua
                                        Shirley, Antonio Kincey, Antonio Lavelle Jackson,
                                        Barry Todd Moses, Barry Weatherley, Bettie Jean
                                        Thomas, Bradley McDonald, Brandon Sledge,
                                        Brian Maxey, Carlos Proctor, Christian Torres,
                                        Christine Cope, Clarence E. Southall Jr., Claudio
                                        Moreira, Colette Eva Gilmer, Curtis Pritchett,
                                        Cynthia Durant, Cynthia Lorraine Spears, D’Andre
                                        L. Hale, Dameco Gates, Daniel J. Mclean, Daniel
                                        Schenske-Shelton, Darron Barnes, Darryl Flammer,


                                         -2-
010759-11 1086510 V1
                Case MDL No. 2881 Document 1 Filed 12/19/18 Page 3 of 3



                                        Daryl Lindsay, David Gonzales, David Johnson,
                                        David Maloney, David Oneal Bozeman, David
                                        Zajac, Demetrius Waters, Dennis Phillips, Deshawn
                                        C. Mitchell, Dinah Hardy, Douglas Leroy Phipps,
                                        Duane Lewis, Dushawn Walker, Dwayne Ross, Earl
                                        Roberts III, Elizabeth Anne Flournoy, Emily Jean
                                        Butler, Emmanuel Desire, Faykeita Dunbar
                                        Wearing, Felipe June Quiambao, Fred Monroe
                                        Cobbett Jr., Georgia Elaine Tanner, Gilbert James,
                                        Individually And As Personal Representative For
                                        The Estate Of Tammy Guydon, Gloria Lynn Green,
                                        Grace Marie Thomas, Gregory Allan Myers, Hector
                                        Manuel Bedoya, Herbie D. Dehorney, Jamal
                                        Loranso Smith, Jermaine Carter, Jermaine
                                        Fleming, Jerry Miller, John Doe 1, John Lee
                                        Pullen, Juan Villarreal Sr., Kathi Ray, Katina Hall,
                                        Kelly Gardner, Kelvin McCall, Kenneth Smith,
                                        Kenneth Taroy, Kent Horen, Kenyon Detai Belyeu,
                                        Kevin McQuay, Khaliq Muhammad, Kimberly
                                        Porter, Kyle Malone, Laquisha Park, Latanga
                                        Sparks, Lela Wilson, Levine Levingston-Jones,
                                        Marcus McCoy, Margaret Beacham, Marisa
                                        Dubose, Mark D. Decosta, Mark David Killeen,
                                        Mark Williams, Martin W. Cooper, Matthew Jon
                                        Crenshaw, Matthew Yale, Maurizio Marchese, Mel
                                        M. Allen, Melvin Snoddy, Michael Tribble, Michael
                                        Williams, Millicent Yvette Foster, Nicholas Jones,
                                        Noel Flores, Patricia Ann Briley, Patricia Michelle
                                        Fields, Peter Parmenter, Phyllis Malone, Raymond
                                        McNary-Willis, Raymond Pressley, Renne Black,
                                        Rhonda Faye Cook, Richard Mooney, Richard
                                        O’Quain, Robert Lee Davis Jr., Robert Sackett,
                                        Roderick Eugene Cooper, Rodger Brunson, Ronald
                                        Alan Conner, Ronnie A. Powers, Ruby Altameemy,
                                        Russell Seelye, Sabrina Dooley, Scott Wascher,
                                        Shajuana Pope, Shane Priddy, Sharon Ann
                                        Malcolm-Smith, Shaylene S. Johnson, Stacey Cook,
                                        Stephen Calhoun, Stephen Duane Miller, Tamara
                                        Perry, Tammy Frazier, Tony Hooker, Tony Martin,
                                        Trevyon Paul Ryan Willis, Troy Oberholtzer, Victor
                                        Williams, Wanda Stokes James, Wayne Albert Sage,
                                        William Patterson Jr., William Saunders, Willie
                                        Daniel Turner, and Wilton Towe




                                         -3-
010759-11 1086510 V1
